Title: From Thomas Jefferson to William Findley, 24 March 1801
From: Jefferson, Thomas
To: Findley, William



Dear Sir
Washington Mar. 24. 1801.

I have to acknolege the receipt of your favors of Feb. 28. and Mar. 5. I thank you for the information they contain, and will always be thankful to you for information in the same line. it will always be interesting to me to know the impression made by any particular thing on the public mind. my idea is that where two measures are equally right, it is a duty to the people to adopt that one which is most agreeable to them; & where a measure not agreeable to them has been adopted, it is desireable to know it, because it is an admonition to a review of that measure to see if it has been really right, & to correct it if mistaken. it is rare that the public sentiment decides immorally or unwisely, and the individual who differs from it ought to distrust & examine well his own opinion. as to the character of the appointments which have been & will be made, I have less fear as to the satisfaction they will give, provided the real appointments only be attended to, and not the lying ones of which the papers are daily full. the paper which probably will be correct in that article will be  Smith’s, who is at hand to get his information from the offices. but as to removals from office, great differences of opinion exist. that some ought to be removed, all will agree. that all should, nobody will say: and no two will probably draw the same line between these two extremes; consequently nothing like general approbation can be expected. mal-conduct is a just ground of removal: mere difference of political principle is not. the temper of some states requires a stronger proceedure, that of others would be more alienated even by a milder course. taking into consideration all circumstances we can only do in every case what to us seems best, & trust to the indulgence of our fellow citizens who may see the same matter in a different point of view. the nominations crouded in by mr Adams after he knew he was not appointing for himself, I treat as mere nullities. his best friends do not disapprove of this. time, prudence & patience will perhaps get us over this whole difficulty. accept assurances of my high esteem & best wishes; and let me hear from you frequently, tho’ it will be impossible for me to reciprocate frequently.

Th: Jefferson

